UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          12/6/2019
 Trustees of the Welfare, Pension and
 Annuity Funds of Local No. One, I.A.T.S.E.,
                                                           1:19-cv-02748 (VEC)
                                Plaintiff,
                                                           ORDER SCHEDULING
                   -against-
                                                           SETTLEMENT CONFERENCE
 NBCUniversal Media, LLC,

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

January 15, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New

York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at http://www.nysd.uscourts.gov/judge/Aaron.

SO ORDERED.

DATED:        New York, New York
              December 6, 2019

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
